STEPTOE, JUDGE:
An application of the claimant, Christopher G. Custer, for an award under the West Virginia Crime Victims Compensation Act, was filed January 31, 2000. The report of the Claim Investigator, filed July 6, 2000, recommended that no award be granted, to which the claimant timely responded. An Order was issued on August 23, 2000, upholding the Investigator's recommendation, in response to which the claimant's request for hearing was filed September 25, 2000. This matter came on for hearing May 18, 2001, the claimant appearing in person, and the State of West Virginia by counsel, Joy M. Bolling, Assistant Attorney General.
The 28-year-old claimant was the victim of a shooting on November 1, 1999, in Martinsburg, Berkeley County, West Virginia. He was shot by his brother-in-law, Joseph Hendrickson, who was indicted for malicious wounding and domestic battery.
*495This Court's initial decision was based upon the Claim Investigator’s finding of contributory misconduct on the part of the claimant, who allegedly had pushed his sister during an argument, prompting the retaliatory act by the offender.
At the hearing, it was revealed by counsel for the Fund that additional information, which was not available at the time of the initial investigation, had been brought forth by the investigating officer, Sergeant Macher. According to said information, the shooting was actually a planned assault, and in the interests of justice, the claim ought to be paid. (Transcript, p. 3.)
The Court therefore directed the Claim Investigator to prepare an economic loss analysis to determine the claimant’s out-of-pocket losses. By memorandum dated June 25, 2001, the Claim Investigator determined the claimant's unreimbursed medical expenses and lost wages to be $16,308.69.
Accordingly, an award in that sum is hereby granted, pursuant to said memorandum.